COBB, Judge.
This appeal is dismissed on authority of S. L. T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974), and Florida Rule of Appellate Procedure 9.130(3).
The cross-appeal is stricken as untimely. See Fla.R.App.P. 9.110(b) and (g). We note, however, that this action is without prejudice to the right of the petitioner wife to challenge, by timely appeal after the continued contempt hearing is held, any action by the trial court erroneously placing upon her the burden of proof in regard to the ability to pay of the respondent, a burden which clearly is his. See Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976); Yandell v. Yandell, 160 Fla. 164, 33 So.2d 869 (1948).
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.